IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

ISAIAH HENRY,                       NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-2988

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed August 9, 2016.

An appeal from the Circuit Court for Escambia County.
Terry D. Terrell, Judge.

Nancy A. Daniels, Public Defender, and Lori A. Willner, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, David Llanes, Assistant Attorney General,
and Donna A. Gerace, Assistant Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

BILBREY and M.K. THOMAS, JJ., and BEVERLY, THOMAS M., ASSOCIATE
JUDGE, CONCUR.